PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,882,001
Issue Date: January 5, 2021
Application No. 15/450,674
Filed: March 6, 2017
Attorney Docket No.  SES17017
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed December 3, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating in part that “[a]pplicant requests a refund of the $1,050 fee paid on this same date.  The basis for this request is as follows: . . . On the same day the Notice of Abandonment was received, Applicant filed a ePetition to Revive . . . That fee was processed . . . Applicant needed to file another ePetition to Revive, pay the fee again, and then request a refund”.    

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,050 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions